DECISION
*32DATED this 12th day of November, 1987.
The application of the above-named defendant for a review of the sentence of 25 years with 10 years suspended for Mitigated Deliberate Homicide imposed on March 4, 1987, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
We wish to thank John Johnston of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas C. Honzel, Douglas Harkin, Judges.